DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
At the first half of p. 2 in Applicant’s remarks, Applicant argues that Yan’s background descriptions has not been admitted as prior art; the Examiner respectfully disagrees, citing that background information equates to admitted art.  
However, from last paragraph of p. 2 to p. 3 para. 2, Applicant effectively argues that functionality/part in MeNB cannot be shifted to the core network in order to provide core network node to use the volume of first data from an a second node (whether if it is a MeNB or SeNB) and the total data volume to determine the second data to the other eNB (SeNB or MeNB). In Yan’s admitted prior art, MeNB splits data based on “expected” volume only.
The closest prior art, Wang (US 2013/0176988) describing data splitting at network node of serving gateway to reduce X2 interface load between eNodeB's (abstract), Khayrallah (WO 2008/024057) describing control unit allocating equal number of packets to BS1 & BS2 subqueues for splitted cellular transmission, Wu (WO 2016/019833) describing MeNB determining maximum transmission capacity of transmission index of UE to allocated in first proportion with a second proportion to SeNB (abstract), and Wen (WO 2015/155598) describing primary base station obtaining load information of secondary & determinign flow radio of first & second base staitons (abstract), in combination with Yan’s AAPA as used in last Office Action, fail to render each of the independent claims 1 and 13’s features as a whole obvious.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Zhu (US 2019/0028918) describing that MeNB decides how to split downlink data stream between itself and other Secondary eNB(s) (SeNB(s)) based on NodeB capacity and UE capacity (para. 41), (KR 2018107664) describing Master Base Station estimating data transmission rate between secondary base station and terminal based on amount of transmission and reception data (abstract), Fotiadis (WO 2017/211401) describing gateway 100 distributing a first sub-sequence to Master Access Node 300 & secondary access node 500 (abstract & fig. 5), Yang (WO 2018/126797) describing MeNB offloading to SeNB to enable  traffic load distribution between macro & micro cell (abstract), Chen (US 2018/0115921) describing MeNB configured to distribute the aggregated maximum data rate (UE-AMBR) equally between the base stations 5-1 and 5-2 (fig. 89 & fig. 5), Martin (WO 2018/059866) describing use of a split radio bearer receivable at Secondary gNB for splitting between secondary & master base station (fig. 5 & abstract), Koskinen (WO2018/059704) describing multi-connectivity where MeNB limits rate of data forward by SeNB based on available capacity and other factors (pp. 3-4), Horn (CA 2877965) describing anchor eNB communicating with MME to convey the at least one data bearer being offloaded to the second base station, Chiba (US 20170359854) describing  MeNB receives  PDCP SDU for the split bearer & its flow control calculates how much data can be delivered toward the SeNB based on the SeNB's information (para. 8), Takahashi (WO 2017/022388) describing dual ,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469